Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
 
Election/Restriction

The restriction requirement of March 9, 2022 is hereby WITHDRAWN.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 is indefinite in the recitation of “capable of purify”, which should recite “capabale of purifying” or “capable of purification”.  The claim is further indefinite in the recitation of a “second active component” and a “third active component” in the absence of a first active component.  This casts doubt on the actual scope of claim 1.
Claims 6 and 9 are further indefinite in the recitation of an “auxiliary agent” absent a definition of the material or its function.  
Claim 9 is further indefinite in that the claim lacks antecedent basis for the auxiliary agent in claim 1.  Furthermore, if this claim is amendment to depend from claim 6, for example, the zero lower limit will be in conflict with the required presence of this material.  Claim 9 also lacks any antecedent basis for the recitation of a binder.  Claim 9 further lacks antecedent basis for the reference to a first active component as this material is not defined in claim 1.
                                                      
 Rejections - 35 USC § 112/101                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Claim 10 is further indefinite and rejected under 35 USC 101 in that it is directed to non-statutory subject matter.  A claim directed to “use” in purifying sets forth no active steps required to define a method claim.  Accordingly, the claim is indefinite and non-statutory.
Allowable Subject Matter
The instant catalyst is too narrowly claimed to all for the combinational and compositional requirements to be met by US 2018/0229224, which is the closest prior art of record.  Although the instant claims recite that both catalysts are disposed on both ends of the carrier (this could feasibly read on the complete layering shown in Fig. 3 of the reference), there are far too many other differences claimed.  The reference could be said to disclose the possibility of the Ni, Ce, Fe and Cu component in the recitation of all of these metals and Mn, but singular metals are preferred by the reference where the instant claim requires four of the five.  The only alternative to these metals are Pt and Pt, and the reference specifically discourages the presence of platinum groups metals in this particular catalyst in this section of the exhaust as system.  While the instant claims require oxygen storage components as integral to the catalyst claimed herein, US 2018/02299224 discloses them as a separate entity downstream of a TWC catalyst containing oxygen storage material.  As the instant claims consist of the provided organization, there is no motivation to change the reference organization to provide the TWC in conjunction with the NOx abatement section of the reference catalyst as this would clearly introduce platinum group metals undesirable for the reference and excluded by the instant claim language. Alumina is a required component of the instantly claimed second catalyst, but is not disclosed by the reference.
In the event that the claims are amended to overcome the rejections set forth herein above, the application could be passed to issue.

Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732